Title: To Thomas Jefferson from William Kilty, 2 August 1804
From: Kilty, William
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Washn. August 2d 1804
               
               Mr John Bowie Ducket of Maryland has informed me of his wishing to obtain the appointment of attorney for the district of Columbia, when resigned by Mr Mason and has requested me to make Know to you his pretensions to it
               I Should not have been so early in Complying with this request, but for information from Mr Mason himself that He meant to resign immediately after the Present Term
               Mr Ducket read Law with me in the Years 1795. & 1796 and part of the Year 1797—He has since been in Practice in Charles County in Maryland and also in the General Court and has occasionally acted as Prosecutor or Attorney in Charles and Prince Georges Counties, which has given him some Knowledge of that part of the Profession
               He is a young Gentleman of Good Talents and respectable Connections and Deportment He is at present Clerk of the Senate of Maryland, having been appointed by the Republican Senate in Eighteen hundred and one but I presume He would remove here in Case of his being appointed
               I feel disposed from regard for Mr Ducket and in Justice to him to State in addition to the above observations that I Consider him Qualified to perform the Duties of the office in Question, but I wish it to be understood that I do not wish to derogate from the Pretensions of others who may have their Claims nor to express any particular desire as a Member of the Court, which perhaps might be improper
               I avail myself of this occasion to State that Mr Tucker the Treasurer informed me after You left the City that He was to have Denon’s Voyages when I had read them, and I Shall accordingly leave them with him
               I have the Honour to be With Great respect Yr Obt Servt
               
                  
                     W Kilty
                  
               
             